DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Claim Objections
Claims 8-20 are objected to because of the following informalities: 
Claim 8 recites, “power delivery boards” (plural) in line 7, but lines 11 and 12 each recite “the power delivery board” (singular) and not, “each of the power delivery boards” as recited in lines 8-9 (see also claim 12, “each of the power delivery boards”). Similarly, claims 9-11 each recite, “the power delivery board”.
Claim 8 line 8-9, “each of the power delivery boards comprising” should be “comprises”.
Claim 9 recites, “the voltage regulator module” in lines 4-5, but claim 8 sets forth “voltage regulator modules” in line 4.
Claim 11 recites, “the voltage regulators mounted on said first side of the printed circuit” but this limitation is not previously expressly set forth (see claim 8 line 4, “voltage regulator modules mounted on the printed circuit board”).
Claim 13 line 6-7, “each of the power planes…interconnect” should be “interconnects”.
Claims 12 and 14-20 are objected to by reason of its dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2012/0081859 to Christo et al. (hereinafter Christo) in view of US Publication 2017/0290158 to Pihlman et al. (hereinafter Pihlman).
Claim 1
Christo (FIG. 2) discloses an apparatus comprising
a printed circuit board (210) comprising a first side, a second side, and a plurality of power vias (216) extending from said first side to said second side, said first side configured for receiving an application specific integrated circuit (ASIC)(220; paragraph 17);
wherein a voltage regulator module (230) is mounted on said second side of the printed circuit board (210), as recited in claim 1.
Christo does not expressly disclose a power delivery board mounted on said second side of the printed circuit board and comprising a power plane interconnected with power vias in the power delivery board to electrically couple voltage regulator modules and the ASIC, as recited in claim 1.
Pihlman (FIG. 2) teaches a power delivery board (204) mounted on a second side of a printed circuit board (202) and comprising a power plane (235) interconnected with power vias (236) in the power delivery board (204) to electrically couple voltage regulator modules (125; paragraph 30, 56) and an IC (201).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Pihlman with Christo to incorporate multiple voltage regulator modules and a power delivery board as taught by Pihlman in the structure of a printed circuit board with a voltage regulator module on a second side of the printed circuit board as taught by Christo, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for the primary PCB to host both a power sink device and a power-source device, with the power delivery board offloading a power bus extending between the power source and power sink devices (Pihlman paragraph 26), allowing for a purpose built power delivery board as taught by Pihlman and to avoid the constraint of supplying power to the power-sink device, lowing cost, reducing complexity, and removing metallization layers with high layer weights in the PCB (paragraph 26, 30).
Claim 2
Christos with Pihlman teaches the apparatus of claim 1 wherein the power plane (Pihlman 235) in the power delivery board (204) comprises a plurality of power planes (235-A-B) for electrically coupling the voltage regulator modules (125) with the ASIC (201; 220 of Christos).
Claim 3
Christos with Pihlman teaches the apparatus of claim 1 wherein the power delivery board (Pihlman 235) further comprises a plurality of ground vias (236) aligned with ground vias (Christos 216; Pihlman 136) in the printed circuit board (Christos 210; Pihlman 202).
Claim 5
Christos with Pihlman teaches the apparatus of claim 1 further comprising a second power delivery board (Pihlman FIG. 8; paragraph 48) mounted on said second side of the printed circuit board (202) and positioned for vertical alignment with a second ASIC (Pihlman paragraph 48; 220 of Christos).
Claim 7
Christos with Pihlman teaches the apparatus of claim 1 wherein power is transferred from the printed circuit board (Christos 210; Pihlman 202) to the power delivery board (Pihlman 204) on a power plane (235B) positioned on a second side of the printed circuit board (204; see detail Pihlman FIG. 3).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Christo with Pihlman in view of US Patent 5,574,630 to Kresge et al. (hereinafter Kresge).
Claim 4
Christos with Pihlman teaches the apparatus of claim 3, as shown above.
Christos does not expressly disclose wherein the power vias are interleaved with the ground vias in the power delivery board, as recited in claim 4 (see also Pihlman FIG. 2).
Kresge (FIG. 1, 6) teaches wherein power vias (56 for 34) are interleaved with ground vias (56 for 36) in a power delivery board (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kresge with Christo with Pihlman to incorporate interleaved power and ground vias in a power delivery board as taught by Kresge in the structure taught by Christo with Pihlman, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a large number of power and ground connections with substantial power and ground planes (Kresge column 6 lines 15-32; column 7 lines 58-62) with reduced current loops and distances.
Claim 6
Christos with Pihlman teaches the apparatus of claim 1, wherein the power plane (Pihlman 235) comprises a plurality of power planes(235-A-B), as recited in claim 6.
Christos does not expressly disclose wherein the power planes interleave with ground planes in the power delivery board, as recited in claim 6 (see also Pihlman FIG. 2C).
Kresge (FIG. 1) teaches power planes (34) interleave with ground planes (36) in a power delivery board (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kresge with Christo with Pihlman to incorporate interleaved power and ground planes in a power delivery board as taught by Kresge in the structure taught by Christo with Pihlman, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a large number of power and ground connections with substantial power and ground planes (Kresge column 6 lines 15-32; column 7 lines 58-62) with reduced current loops and distances.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable Pihlman in view of Kresge further in view of US Publication 2006/0181857 to Belady et al. (hereinafter Belady).
Claim 8
Pihlman (FIG. 2, 8) discloses an apparatus comprising
a printed circuit board (202) comprising a first side, a second side, and a plurality of power vias (136) extending from said first side to said second side; 
voltage regulator modules (125) mounted on the printed circuit board (202; paragraph 30, 56); 
integrated circuits (IC)(201; FIG. 8, paragraph 48) mounted on said first side of the printed circuit board (202); and
power delivery boards (204; FIG. 8, paragraph 48) mounted on said second side of the printed circuit board (202) at locations aligned with the ICs (201; paragraph 48), each power delivery board comprising power planes (235A-B) for transferring power between said plurality of power vias (136) in the printed circuit board (202), as recited in claim 8.
Pihlman does not expressly disclose wherein the power planes in the power delivery board interleave with ground planes in the power delivery board, as recited in claim 8.
Kresge (FIG. 1) teaches power planes (34) interleave with ground planes (36) in a power delivery board (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kresge with Pihlman to incorporate interleaved power and ground planes in a power delivery board as taught by Kresge in the structure taught by Pihlman, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a large number of power and ground connections with substantial power and ground planes (Kresge column 6 lines 15-32; column 7 lines 58-62) with reduced current loops and distances.
Pihlman does not expressly disclose application specific integrated circuits (ASICs) mounted on said first side of the printed circuit board, as recited in claim 8.
Belady (FIG. 7) teaches application specific integrated circuits (ASICs)(ASIC 1, ASIC 2) mounted on a first side of a printed circuit board (DAUGHTER BOARD).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Belady with Pihlman with Kresge with to incorporate multiple application specific integrated circuits as taught by Belady in the structure taught by Pihlman with Kresge, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for customized integrated circuits for a particular purpose or application (Belady paragraph 22) and for separation of the heat-generating components with individual heat dissipation devices for each AISC (paragraph 45).
 Claim 9
Pihlman with Kresge with Belady teaches the apparatus of claim 8 wherein the power planes (Pihlman 235-A-B) interconnect with a plurality of power vias (236) in the power delivery board (204), said plurality of power vias (236) in the power delivery board (204) vertically aligned with the power vias (136) in the printed circuit board (202) for delivery of power from the voltage regulator module (125) to the ASICs (Pihlman 201; Belady ASIC 1-2).
Claim 10
Pihlman with Kresge with Belady teaches the apparatus of claim 9 wherein the power vias (Pihlman 236; Kresge 56 for 34) in the power delivery board (Pihlman 204; Kresge 30) are interleaved with ground vias (Pihlman 236; Kresge 56 for 36) in the power delivery board (Pihlman 204; Kresge 30; see detail Kresge FIG. 6).
Claim 11
Pihlman with Kresge with Belady teaches the apparatus of claim 8 wherein the power delivery board (Pihlman 204) electrically couples the voltage regulators (125) mounted on said first side of the printed circuit board (202) to the ASICs (Pihlman 201; Belady ASIC 1-2).
Claim 12
Pihlman with Kresge with Belady teaches the apparatus of claim 8 wherein each of the power delivery boards (Pihlman 204) is attached to the printed circuit board (202) with a ball grid array or a land grid array (paragraph 27, 42).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable Pihlman in view of Kresge.
Claim 13
Pihlman (FIG. 2) discloses an apparatus comprising:
a power delivery board (204) for integration with a printed circuit board (202), the power delivery board (204) comprising a plurality of power planes (235-A-B) for delivering power from voltage regulator modules (125; paragraph 30, 56) to an electronic component (201) mounted on a first side of the printed circuit board (202);
wherein each of the power planes (235-A-B) in the power delivery board (204) interconnect with power vias (236) in the power delivery board (204) to electrically couple the voltage regulator modules (125) to the electronic component (201) when the power delivery board (204) is mounted on a second side of the printed circuit board (202), as recited in claim 13.
Pihlman does not expressly disclose wherein the power planes in the power delivery board interleave with ground planes in the power delivery board, as recited in claim 13.
Kresge (FIG. 1) teaches power planes (34) interleave with ground planes (36) in a power delivery board (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kresge with Pihlman to incorporate interleaved power and ground planes in a power delivery board as taught by Kresge in the structure taught by Pihlman, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a large number of power and ground connections with substantial power and ground planes (Kresge column 6 lines 15-32; column 7 lines 58-62) with reduced current loops and distances.
Claim 14
Pihlman with Kresge teaches the apparatus of claim 13 wherein the voltage regulator modules (Pihlman 125) are mounted on said first side of the printed circuit board (202).
Claim 15
Pihlman with Kresge teaches the apparatus of claim 14 wherein power received from each of the voltage regulator modules (Pihlman 125) is delivered on one of the power planes (235-A-B) shared by the voltage regulator modules (125).
Claim 16
Pihlman with Kresge teaches the apparatus of claim 14 wherein the voltage regulator modules (Pihlman 125) are vertically aligned with the power vias (236) in the power delivery board (204).
Claim 17
Pihlman with Kresge teaches the apparatus of claim 13 wherein the power delivery board (Pihlman 204) is attached to the printed circuit board (202) with a ball grid array or a land grid array (paragraph 27, 42).
Claim 18
Pihlman with Kresge teaches the apparatus of claim 13 wherein the power vias (Pihlman 236; Kresge 56 for 34) in the power delivery board (Pihlman 204; Kresge 30) interleave with ground vias (Pihlman 236; Kresge 56 for 36) in the power delivery board (Pihlman 204; Kresge 30; see detail Kresge FIG. 6).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pihlman with Kresge in view of Christo.
Claim 19
Pihlman with Kresge teaches the apparatus of claim 13, as shown above.
Pihlman does not expressly disclose wherein the voltage regulator modules are mounted on said second side of the printed circuit board, as recited in claim 19.
Christo (FIG. 2) teaches wherein a voltage regulator module (23) is mounted on a second side of a printed circuit board (210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Christo with Pihlman with Kresge to incorporate interleaved power and ground planes in a power delivery board as taught by Christo in the structure taught by Pihlman with Kresge, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for freeing up area of the top side of the printed circuit board as taught by Christo with the advantages of the power delivery board configuration taught by Pihlman with Kresge.
Claim 20
Pihlman with Kresge with Christo teaches the apparatus of claim 19 wherein power is transmitted from the voltage regulator modules (Pihlman 125) to the power delivery board (204) on said second surface of the printed circuit board (202).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-25 of U.S. Patent No. 10,999,930 (hereinafter ‘930). Although the claims at issue are not identical, they are not patentably distinct from each other, as shown below.
Regarding claims 13 and 16, ‘930 claims the subject matter of claims 13 and 16 in ‘930 claims 24-25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848